DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of informalities. Abstract lines 8 - 9 recites “detected at each time of past” but this is unclear. “Detected at each time of the past” or “previously detected” or similar is more correct.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 6 the word descending is used when descent is more correct.
Claim 6, line 2, the word previous requires deletion
Claim 8 line 2, the word previous requires deletion
The claims are objected to because they include reference characters which are not enclosed within parentheses. In particular, claim 1, line 6 refers to a drawing reference character and does not use appropriate punctuation.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not a thrust vector control device and a main control device in claim 1.  These limitations have no clear linkage disclosed between the corresponding structure and the claimed function and the structure is only implicitly or inherently disclosed.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “a thrust vector control device” and a “main control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific structure associated with main control device or thrust vector control device.  Therefore, claim 3 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4, 6, 7, and 8 are also rejected due to their dependency on claim 3.
For the purposes of this action, a thrust vector control device is being interpreted as a computer control device interfaced such that it can control the direction of a gimbaled rocket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16, 19, and 20- are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2002220097 A). As regards the individual claims:
Regarding claim 1: Takeshi teaches:
an engine; (Takeshi: ¶ 049; the control computer [6], and applies thrust F to the spacecraft dynamics [8] to drive the spacecraft) 
a thrust vector control device configured to control a thrust vector which is a direction of thrust acting on the spacecraft; (Takeshi: ¶ 016; a spacecraft guidance device capable of calculating the thrust acceleration time history at a future time with high accuracy and in a short time during flight) 
and a main control device configured to acquire state quantities of the spacecraft in powered descending (Takeshi: ¶ 001; a spacecraft guidance device and an acceleration detection device) 
in which the spacecraft is guided to a target point 3 while (Takeshi: ¶ 018; an arithmetic control unit for performing guidance control of the spacecraft using the inverse number of acceleration after smoothing as input information.) 
the engine generates the thrust, (Takeshi: ¶ 049; applies thrust F to the spacecraft dynamics [8] to drive the spacecraft);
and to generate based on the acquired state quantities a throttling command to control combustion of the engine and an operation command to operate the thrust vector control device, (Takeshi: ¶ 053; calculates the actuator command value D based on the acceleration direction command value C obtained from the induction computer [5] and inputs it to the actuator [7]. As a result, the actuator [7] is driven to generate a thrust F that follows the acceleration direction command value C, and the spacecraft moves according to the spacecraft dynamics [8]);
wherein the state quantities contain a first acceleration parameter and a second acceleration parameter, (Takeshi: ¶ 032; there are two unknown parameters (slope of a line, intercept with respect to the vertical axis);
and wherein the first acceleration parameter and the second acceleration parameter are calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation (1) is satisfied between a reciprocal number 1/a of the acceleration a of the spacecraft and time t: (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes 
Takeshi fails to teach the exact formula  1 / α = -At + B as presented in claim 1. However, Takeshi does teach finding a linear equation which is a best fit for the historical values of the acceleration. The line shown in Takeshi, Figure 2 is decreasing, i.e. has a negative slope.

    PNG
    media_image1.png
    314
    443
    media_image1.png
    Greyscale

Figure translation: 1. Reciprocal of acceleration; 2. Measured values; 3. Past; 4. Future time; 5. Estimated values; 6. Approximate straight line; 7. Elapsed time

It is well understood that an equation of a line with a negative slope such as the line shown in Fig. 2 would have a format of y= -mx+b. The graph of Figure 2 shows the y axis as 1/a which is the reciprocal and the x-axis as t which is time. Therefore, the line of the graph of fig. 2 has an equation of 1/a=-mt + b. Consequently, before the time of filing, it would have been obvious to one of average skill in the art that Takeshi teaches state quantities containing a first acceleration parameter and a second acceleration 
Regarding claim 2, as detailed above Takeshi teaches the invention as detailed with respect to claim 1. Takeshi further teaches:
wherein the main control device is configured to calculate time-to-go as a time for which the combustion of the engine is to be continued thereafter, (Takeshi: ¶ 016; guidance device capable of calculating the thrust acceleration time history at a future time with high accuracy and in a short time during flight);
based on the first acceleration parameter and the second acceleration parameter in the powered descending. (Takeshi: ¶ 032; determination of a straight line (linear function) as shown in FIG. 2 . . . there are two unknown parameters (slope of a line, intercept with respect to the vertical axis)) (Takeshi: Figure 002).
Regarding claim 3, as detailed above Takeshi teaches the invention as detailed with respect to claim 2. Takeshi further teaches:
wherein the main control device is configured to calculate a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time based on a combustion time of the engine to a current time from the start of the combustion of the engine in the powered descending, the time-to-go, and a nominal combustion time as the combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially for the spacecraft, (Takeshi: ¶ 064 - 065; the guidance computer calculates the 
wherein the state quantities contain the burn time variation, wherein the main control device is configured to calculate a target thrust vector by using the first acceleration parameter, the second acceleration parameter and the burn time variation, and wherein the thrust vector control device controls the thrust vector of the spacecraft such that the thrust vector of the spacecraft is directed to the target thrust vector. (Takeshi: ¶ 064 - 065; the calculation control unit includes a guidance computer and a control computer that perform a calculation for controlling a spacecraft based on input information, and a guidance computer and control. It is equipped with an actuator that drives the spacecraft in response to the calculation result of the computer, the guidance computer calculates the acceleration direction command value of the spacecraft based on the input information, and the control computer responds to the acceleration direction command value.)
Regarding claim 4, Takeshi remains as applied above, as the prior art structure disclosed reads on the instant product limitations of claim 4; note that the method limitations do not set forth structural details that further distinguish the instant claimed product.  Absent sufficient structural differences, patentable distinction cannot be determined at this time.
Regarding claim 5, as detailed above Takeshi teaches the invention as detailed with respect to claim 2. Takeshi further teaches:
wherein the main control device has a storage unit which stores landing guidance polynomial data which describes coefficients of a first polynomial having the state quantities as variables, (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data);
and wherein the main control device is configured to calculate the time-to-go from the first polynomial by using the coefficients of the first polynomial described in the landing guidance polynomial data. (Takeshi: ¶ 040; predictor 4 shown in FIG. 3 calculates the time history of the reciprocal of the future time prediction acceleration based on the reciprocal 1 / α of the acceleration smoothed by the smoother 3. That is, the reciprocal of the future time prediction acceleration is calculated using the approximate straight line described above (see FIG. 2), and this is used as input information for the arithmetic control unit.)
Regarding claim 6, Takeshi remains as applied above, as the prior art structure disclosed reads on the instant product limitations of claim 6; note that the method limitations do not set forth structural details that further distinguish the instant claimed product.  Absent sufficient structural differences, patentable distinction cannot be determined at this time.
Regarding claim 8, Takeshi remains as applied above, as the prior art structure disclosed reads on the instant product limitations of claim 8; note that the method limitations do not set forth structural details that further distinguish the instant claimed product.  Absent sufficient structural differences, patentable distinction cannot be determined at this time.
Regarding claim 9, as detailed above Takeshi teaches the invention as detailed with respect to claim 3. Takeshi further teaches:
the series of steps comprising: acquiring state quantities of the spacecraft; generating a throttling command to control combustion of the engine according to the acquired state quantities; and generating an operation command to operate a thrust vector control device which controls a thrust vector as a direction of thrust acting on the spacecraft according to the acquired state quantities; (Takeshi: ¶ 048 - 050; the guidance computer [5] calculates the acceleration direction command value C of the spacecraft based on the future time predicted acceleration, and the control computer [6] calculates the acceleration command value D for the actuator [7] based on the acceleration direction command value C. [0049] The actuator [7] is driven and controlled in response to the calculation results (acceleration command value D) of the guidance computer [5] and the control computer [6], and applies thrust F to the spacecraft dynamics [8] to drive the spacecraft. [0050] The spacecraft dynamics [8] gives the spacecraft a desired acceleration);
wherein the state quantities contain a first acceleration parameter and a second acceleration parameter, wherein the first acceleration parameter and the second acceleration parameter are respectively calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation is established between a reciprocal number 1/a of the acceleration a of the spacecraft and the time t (1): (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).
Regarding claim 10, as detailed above Takeshi teaches the invention as detailed with respect to claim 3. Takeshi further teaches:
wherein the generating a throttling command comprises: calculating time-to-go as a time for which the combustion of the engine is to be continued thereafter, based on the first acceleration parameter and the second acceleration parameter in the powered descending; and generating the throttling command according to the time-to-go. (Takeshi: ¶ 040; predictor 4 shown in FIG. 3 calculates the time history of the reciprocal of the future time prediction acceleration based on the reciprocal 1 / α of the acceleration smoothed by the smoother 3. That is, the reciprocal of the future time prediction acceleration is calculated using the approximate straight line described above (see FIG. 2), and this is used as input information for the arithmetic control unit.)
Regarding claims 11 and 12, Takeshi remains as applied above, as the prior art structure disclosed reads on the instant product limitations of claims 11 and 12; note that the method limitations do not set forth structural details that further distinguish the instant claimed product.  Absent sufficient structural differences, patentable distinction cannot be determined at this time.
Regarding claim 13 and 16, as detailed above , Takeshi remains as applied above, as the prior art structure disclosed reads on the instant product limitations of claims 13 and 16; note that the method limitations do not set forth structural details that further distinguish the instant claimed product.  Absent sufficient structural differences, patentable distinction cannot be determined at this time.
Regarding claim 14, as detailed above Takeshi teaches the invention as detailed with respect to claim 3. Takeshi further teaches:
wherein the processing unit calculates time-to-go as a time for which the combustion of the engine is to be continued thereafter in the powered descending based on the first acceleration parameter and the second acceleration parameter, and generates the throttling command according to the time-to-go. (Takeshi: ¶ 040; predictor 4 shown in FIG. 3 calculates the time history of the reciprocal of the future time prediction acceleration based on the reciprocal 1 / α of the acceleration smoothed by the smoother 3. That is, the reciprocal of the future time prediction acceleration is calculated using the approximate straight line described above (see FIG. 2), and this is used as input information for the arithmetic control unit.)
Claims 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2002220097 A) in view of Nagase et al. (US 20140136029 A1) (hereinafter Nagase). As regards the individual claims:
Regarding claim 7, as detailed above Takeshi teaches the invention as detailed with respect to claim 3, but Takeshi does not explicitly teach a device with a CPU and ROM. However, Nagase does teach:
wherein the main control device has a storage unit which stores the landing guidance polynomial data in which coefficients of a second polynomial having the state quantities as variables are described, (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data);
and wherein the main control device is configured to calculate the target thrust vector from the second polynomial by using the coefficients of the second polynomial described in the landing guidance polynomial data. (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and 
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶ 014 - 015).
Regarding claim 17, as detailed above Takeshi teaches the invention as detailed with respect to claim 14, but Takeshi does not explicitly teach a device with a CPU and ROM. However, Nagase does teach:
further comprising a storage unit configured to store landing guidance polynomial data which describe coefficients of a first polynomial having the state quantities as variables, (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data);
and wherein the processing unit is configured to calculate the time-to-go from the first polynomial by using the coefficients of the first polynomial described in the landing guidance polynomial data. (Takeshi: ¶ 040; predictor 4 shown in FIG. 3 calculates the time history of the reciprocal of the future time prediction acceleration based on the reciprocal 1 / α of the acceleration smoothed by the smoother 3. That is, the reciprocal of the future time prediction acceleration is calculated using the approximate straight line described above (see FIG. 2), and this is used as input information for the arithmetic control unit.)
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶ 014 - 015).
Regarding claim 18, as detailed above Takeshi teaches the invention as detailed with respect to claim 15, but Takeshi does not explicitly teach a device with a CPU and ROM. However, Nagase does teach:
further comprising a storage unit configured to store landing guidance polynomial data which describe coefficients of a first polynomial having the state quantities as variables, (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data);
and wherein the processing unit is configured to calculate the time-to-go from the first polynomial by using the coefficients of the first polynomial described in the landing guidance polynomial data. (Takeshi: ¶ 040; predictor 4 shown in FIG. 3 calculates the time history of the reciprocal of the future time prediction acceleration based on the reciprocal 1 / α of the acceleration smoothed by the smoother 3. That is, the reciprocal of the future time prediction acceleration is calculated using the approximate straight line described above (see FIG. 2), and this is used as input information for the arithmetic control unit.)
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶ 014 - 015).
Allowable Subject Matter
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: Dependent claim 15 is allowable.  None of the prior art cited could anticipate, or be combined to render obvious wherein the processing unit is configured to calculate a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time, based on the combustion time of the engine from the start of the combustion of the engine to a current time in the powered descending, the time-to-go and a nominal combustion time as a combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially for the spacecraft, wherein the state quantities contain the burn time variation, and wherein the processing unit calculates a target thrust vector by using the first acceleration parameter, the second acceleration parameter and the burn time variation, and generates the operation command such that the thrust vector of the spacecraft is directed to the target thrust vector.
Claim 15 and will be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and them being placed in in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avijit Banerjee’s paper, Inverse Polynomial Based Explicit Guidance for Lunar Soft Landing, presented at the 2015 IEEE Conference on Control Applications (Sep 23. 2015) teaches a law for guidance of spacecraft using a 3-coefficent polynominal based calculation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


            
/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663